The appellant appeals from a judgment convicting him of the offense of unlawfully possessing intoxicating liquor.
The offense was committed prior to the enactment of Chap. 61, of the Acts of the Thirty-seventh Leg., amending Chap. 78 of the 36th Leg., 2nd Called Session, in which amendment the definition of the offense was changed. An indictment for the possession of intoxicating liquor under the present law can be maintained only where the possession is for the purpose of sale. The insufficiency of the indictment charging the offense of which the appellant is convicted requires that the cause be reversed and the prosecution dismissed. See Francis v. State, 90 Tex. Crim. 67, 235 S.W. Rep. 580; Ex *Page 421 
parte Mitchum, 91 Tex.Crim. Rep., 237 S.W. Rep. 936; recently decided but not yet reported.
Reversed and dismissed.